Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 7/13/2022 has been entered.  Claims 1, 2, 4, 6, 7, 12 and 13 were cancelled.  Claims 3, 5, 8, 10, 11, 14, 18 and 19 were amended.  New claims 21 and 22 were added.

Withdrawn rejections
Applicant's amendments and arguments filed 7/13/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.  The amendment has necessitated new rejections.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 5, 19, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corma et al. (Biomimetic synthesis of microporous and mesoporous materials at room temperature and neutral pH, with application in electronics, controlled release of chemicals, and catalysis, New J. Chem., 2008, 32, 1328-1345) in view of Pellet et al. (US 4,861,739; patented August 29, 1989).

Applicant’s Invention
Applicant claims a slow-release composition comprising a first host material comprising mesoporous sieve consisting of silica; a second host material selected from NaX (25°), H-X, K-Y and mixtures thereof; and guest material within the first host material and second host material, wherein guest material comprises at least one pheromone selected from ((E,E)-8,11-dodecadien-1-ol) and E-11-hexedecenyl-1-acetate.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

With respect to claim 3, Corma et al. tach silica based mesoporous molecular sieves which encapsulate less stable molecules or for controlled release of pheromones (abstract).  Mesoporous silica with encapsulated pheromone ((E,E)-8,10-dodecadien-1-ol) as well as microporous materials containing zirconium and mesoporous materials containing titanium (page 1339, sections 1-4).  The pheromone is from the codling moth (Cydia pomenella) and the mesopores are used to design a dispenser for controlled release of the pheromone (page 1342, paragraph 1).  The tetrahedral coordination of the silicates allows for introduction of larger amounts of transition metals within the silicates than in zeolites (page 1345, conclusion).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
Corma et al. do not teach a second host material selected from NaX (25°), H-X, K-Y and mixtures thereof.  It is for this reason that Pellet et al. is joined.
Pellet et al. teach that microporous composites comprising phosphorus and aluminum atoms (abstract).  The structures are molecular sieves which are not zeolites, however other molecular sieves include zeolites such as Na-X and KY (column 25, 20-33).  The catalysts made from the composites are generally blends with and inorganic oxide matrix including silicas (column 38, lines 54-65).  
Corma et al. do not teach a pheromone selected from (((E,E)-8,11-dodecadien-1-ol), however the isomer ((E,E)-8,10-dodecadien-1-ol) is taught as a pheromone that can be encapsulated by molecular sieves.  

    PNG
    media_image1.png
    82
    461
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    94
    454
    media_image2.png
    Greyscale

A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Additionally, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Therefore, it would have been prima facie obvious of one of ordinary skill in the art to substitute the pheromone ((E,E)-8,11-dodecadien-1-ol) in place of ((E,E)-8,10-dodecadien-1-ol) in the molecular sieves with a reasonable expectation of similar results.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
			
Corma et al. and Pellet et al. both zeolites as mesoporous sieves.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Corma et al. and Pellet et al. to add a second host material selected from NaX and KY zeolites with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the filing to combine the teachings of Corma et al. and Pellet et al. to combine different molecular sieves together to aid in encapsulating pheromones because Corma et al. teach that molecular sieves of mesoporous silica and zeolite act as molecular sieves that encapsulate pheromones and Pellet et al. teach that compositions of Na-X and K-Y are zeolites which act as molecular sieves.  Since Corma et al. teach that he tetrahedral coordination of the silicates allows for introduction of larger amounts of transition metals within the silicates than in zeolites one of ordinary skill in the art would have been motivated to combine Corma et al. and Pellet et al. to combine two different molecular sieves to form a variable release composition which encapsulates pheromones with a reasonable expectation of success.
  

Claims 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corma et al. (Biomimetic synthesis of microporous and mesoporous materials at room temperature and neutral pH, with application in electronics, controlled release of chemicals, and catalysis, New J. Chem., 2008, 32, 1328-1345) in view of Pellet et al. (US 4,861,739; patented August 29, 1989) as applied to claims 3, 5, 19, 21 and 22 in view of Andersch et al. (US 6,444,667; patented September 3, 2002).

Applicant’s Invention
Applicant claims a slow-release composition comprising a first host material comprising mesoporous sieve and guest material within the first host material, wherein guest material comprises at least one pheromone selected from ((E,E)-8,11-dodecadien-1-ol) and (E)-11-hexandecenal.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

The teachings of Corma et al. and Pellet et al. are addressed in the previous rejection.



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Corma et al. and Pellet et al. do not teach the formulations further comprise spinosids, preferably spinosyn A and D in a ratio of 20/2 to 16/4.  It is for this reason Andersch et al. is joined.  
Andersch et al. teach insecticidal mixtures of spinosyns the protect plants against pests (abstract).  Alone the spinosyns do not always exhibit satisfactory insecticidal activity but mixing them results in synergism and greater activity (column 1, lines 14 through column 2, line 9).  Preference is given to synergistic mixtures of spinosyn A and D in the ratio of 80:20 to 98:2, with preference for 85:15 (column 7, lines 14-27).The active ingredients can be impregnated into solid carriers including sepiolite, clays and montmorillonite (column 23, lines 2-33).  

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
			
	Corma et al., Pellet et al. and Andersch et al. teach solid carriers for active ingredients.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Corma et al., Pellet et al. and Andersch et al. to add a spinosyn A and spinosyn D in a ratio of 20:2 to 16:4 with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of filing to combine the teachings of Corma et al., Pellet et al. and Andersch et al. to include synergistic mixtures of spinosyn A and D in the ratio of 80:20 to 98:2 because Andersch et al. teach that they have greater than expected activity and can be impregnated into solid montmorillonite and clay carriers.
Claims 14-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corma et al. (Biomimetic synthesis of microporous and mesoporous materials at room temperature and neutral pH, with application in electronics, controlled release of chemicals, and catalysis, New J. Chem., 2008, 32, 1328-1345) in view of Pellet et al. (US 4,861,739; patented August 29, 1989) as applied to claims 3, 5, 19, 21 and 22 in view of Higbee et al. (US 2007/248636; published October 25, 2007).

Applicant’s Invention
Applicant claims a slow-release composition comprising a first host material comprising mesoporous sieve and guest material within the first host material, wherein guest material comprises at least one pheromone selected from ((E,E)-8,11-dodecadien-1-ol) and (E)-11-hexandecenal.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

The teachings of Corma et al. and Pellet et al. are addressed in the previous rejection.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Corma et al. and Pellet et al. do not teach the formulations further comprise a protective agent or an opaque coating on the first and/or second host material.  Corma et al. and Pellet et al. do not teach dispenser is opaque.  It is for this reason that Higbee et al. is joined.
Higbee et al. teach methods of loading dispensers with synthetic pheromones including (Z,Z)-11, 13-hexadecadien-1-olto initiate time release (abstract).  To stabilize the composition comprising the pheromone from degradation due to oxidation, photodegradation and ultraviolet, antioxidants are added [0008].  The dispensers also have barriers to shield the compositions from exposure to light [0009].  The closed housing is an opaque container that protects against air and light [0037].


Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
			
	Corma et al., Pellet et al. and Higbee et al. teach solid carriers for active ingredients.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Corma et al., Pellet et al. and Higbee et al. to add an opaque coating on the first or second host material such as an antioxidant with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of filing to combine the teachings of Corma et al., Pellet et al. and Higbee et al. to include an opaque coating because Higbee et al. teach stabilizing pheromone compositions by adding antioxidants that protect against oxidation and opaque containers are known to protect against air and light.
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Corma et al., Pellet et al. and Higbee et al. to add an opaque dispenser with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of filing to combine the teachings of Corma et al., Pellet et al. and Higbee et al. to include an opaque coating because Higbee et al. teach stabilizing pheromone compositions by adding agents that protect against oxidation and opaque closed housing are used with dispensers to protect against air and light.
Further, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Corma et al., Pellet et al. and Higbee et al. to add an opaque on the first or second host material with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of filing to combine the teachings of Corma et al., Pellet et al. and Higbee et al. to include an opaque coating because Higbee et al. teach stabilizing pheromone compositions by adding agents that protect against oxidation and opaque containers are known to protect against air and light.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIELLE D. SULLIVAN/
Examiner
Art Unit 1617


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615